PER CURIAM:
Donte Javon Pitt appeals the district court’s order denying his motion to modify his sentence under 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Pitt, No. CR-96-36-AW (D.Md. Nov. 13, 2003). We deny Pitt’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED